Title: To Thomas Jefferson from Lewis Harvie, before 12 March 1803
From: Harvie, Lewis
To: Jefferson, Thomas


          
            Dear Sir
            
                                before 12 Mch. 1803.
          
          I take the earliest opportunity of answering your favour of the 28th of February. The experience which my visit to Monticello gave me of the mingled benefit and pleasure resulting from a residence in your house induced me to offer my services as Secretary, when the wishes of the American people were gratified by your accession to the Presidential chair. Although my situation has been since somewhat changed, the same motives influence me now to accept with the liveliest satisfaction the offer you have politely made. Previous to the reception of your letter I proposed to remain some time in Georgetown, & prosecute the study of the Law under Mr Mason, as preparative to my establishment in Baltimore, which the extreme irksomeness of a residence in this Gomorra of Aristocracy caused me seriously to contemplate. But a conviction that in what ever place I may ultimately resolve to pursue my profession my prospect of success will be enlarged by the information which must be received from an intercourse so desireable, gives the unequivocal assent of my judgment to those feelings which warmly urge the acceptance of the situation proposed. The duties of the office, I trust will not be incompatible with my bestowing a portion of the day on other avocations,—as their intire occupation of my time would diminish the pleasure I should take in giving them a strict attention. As to other arrangements, I have only to observe that I did not originally propose to receive any salary; but my late visit to Washington induces me to believe that the funds I can conveniently command would be inadequate without its aid to defray the expences I should necessarily incur. I shall probably bring with me a servant; I hope no inconvenience will attend it. I shall be prepared to fill the post by the 1st of April; you have not mentioned where you will then be; I shall proceed to Washington unless I again hear from you. I cannot conclude without remarking that I consider this opportunity of forming my political opinions under the direction of one whose conduct is sanctioned by the approbation of every friend to his country as the happiest event of my life.
          Accept my compliments
          
            Lewis Harvie
          
        